Citation Nr: 9931014	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-47 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability other than panic disorder with agoraphobia.

2.  Entitlement to a rating in excess of 30 percent for panic 
disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1971 
to July 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
November 1997, the Board determined that new and material 
evidence had been submitted to reopen a claim for service 
connection for psychiatric disability, and remanded the case 
for further development.  While the case was in remand 
status, the RO granted service connection for panic disorder 
with agoraphobia, assigning a 30 percent evaluation; the RO 
continued the denial of the claim for service connection for 
psychiatric disability other than panic disorder with 
agoraphobia.  The case was returned to the Board in January 
1999.  The veteran thereafter perfected his appeal with 
respect to entitlement to a rating in excess of 30 percent 
for panic disorder with agoraphobia in June 1999.

The Board notes that the veteran, in a December 1998 
statement, disagreed with the RO's assignment of an effective 
date for service connection for panic disorder with 
agoraphobia.  The veteran was issued a Statement of the Case 
on this issue in May 1999 and informed of the requirement 
that he submit a substantive appeal to perfect his appeal 
with respect to this issue.  Thereafter, no communication was 
received from either the veteran or his representative with 
respect to entitlement to an earlier effective date for 
service connection for panic disorder with agoraphobia.  The 
Board therefore concludes that the veteran is not currently 
seeking appellate review of this issue.


REMAND

The record reflects that various psychiatric diagnoses have 
been rendered over the years.  In particular, the Board notes 
that the veteran's complaints at an October 1993 VA 
psychiatric examination included panic attacks.  He was found 
to have generalized anxiety disorder with depression.  
Neither panic disorder nor dysthymia was diagnosed.  

Pursuant to the Board's November 1997 remand, the veteran 
underwent a VA psychiatric examination in September 1998.  
The pertinent diagnoses were panic disorder with agoraphobia, 
and dysthymia.  The examiner expressed an opinion that the 
panic disorder with agoraphobia started while the veteran was 
on active duty.  The examiner also stated that the dysthymia 
had its onset after service and was not related to the 
veteran's experiences in service.  The examiner did not 
address whether the current diagnoses represented a 
correction of an error in the previous diagnosis of 
generalized anxiety disorder with depression, progression of 
the previously diagnosed disorder or new and separate 
conditions.  This should have been done.  See 38 C.F.R. 
§ 4.125 (1999).  
 
In light of these circumstances, the case is REMANDED to the 
RO for the following actions:


1.  The RO should provide the 
veteran with VA Form 21-8940 and 
request him to complete and return 
it if he is claiming to be 
unemployable due to service-
connected disability.

2.  The RO should also request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim(s).  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  In any event, the RO 
should obtain treatment records from 
the VA Medical Center in Allen Park, 
Michigan, for February 1995 to the 
present.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
psychiatrist.  The examiner should 
determine the current degree of 
severity of the veteran's service-
connected panic disorder with 
agoraphobia.  The examiner should 
also determine the nature, extent 
and etiology of any other currently 
present acquired psychiatric 
disorder(s), to specifically include 
whether it is at least as likely as 
not with respect to each such 
disorder that it is etiologically 
related to service or was caused or 
chronically worsened by the service-
connected panic disorder with 
agoraphobia.  In addition, if the 
current diagnoses do not include 
generalized anxiety disorder with 
depression, the examiner should 
indicate whether the current 
diagnoses represent a correction in 
the previous diagnosis of 
generalized anxiety disorder with 
depression, progression of the 
previously diagnosed disorder or new 
and separate conditions.  All 
indicated studies should be 
performed.  To the extent possible, 
the manifestations of the veteran's 
service-connected psychiatric 
disability should be distinguished 
from those of any other disorder 
found to be present.  The examiner 
should indicate with respect to each 
of the psychiatric symptoms 
identified under the new schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of 
the veteran's service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable, 
and a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned.  The rationale 
for all opinions expressed should be 
provided.  The claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims folder was 
made.  The report must be typed.

4.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  
The RO should also adjudicate the 
issue of entitlement to a total 
rating based on unemployability due 
to service-connected disability, if 
appropriate.   

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if a timely Notice 
of Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and 
his representative should then be 
provided an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



